DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 11/30/2021. Claims 1-5, and 9-10 remain pending and are under consideration. Claims 6-8 have been cancelled.
	
Response to Amendment and Arguments
The amendment filed 11/30/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-5, and 9-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to independent claims 1 and 9.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-5, and 9-10 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 9.  Therefore, the rejection has been withdrawn.  
	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “wherein the processor is capable of accessing a data store storing a plurality of sentences, and the processor executes: acquisition processing of acquiring a specific tree structure pattern by abstracting specific tree structure data by 
The closest prior art of record, Liang et al. (US 2018/0060302) teaches a computing device that can determine a characteristic pattern associated with a first text segment of text segments and determine an association between the first text segment and a first individual class of a model based at least in part on the characteristic pattern. The dictionary 506 includes respective attribute(s) of the words or phrases, an example attribute being synonyms of words (¶ [0130]). Knowledge base 502 can include a database (¶ [0064]); the knowledge base can include a pattern set (¶ [0105]); a pattern set can include representation of a mapping between sequences (¶ [0105]); where this mapping can be done in .
 Stevenson et al.  (“Dependency Pattern Models for Information Extraction”, Pub. 2009) teaches using dependency trees as the basis of an extraction pattern representation. Under the subtree model, patterns used within the information extraction system are generalized by replacing the names entities participating in the relation with the semantic class. For example, the sentences “Acme Inc. hired Smith” and “IBM hired Jones last week.” will be matched by the generalised pattern: [V/hire](subj[Organisation]+obj[Person] (pages 18-19).
The specific limitations “wherein the processor is capable of accessing a data store storing a plurality of sentences, and the processor executes: acquisition processing of acquiring a specific tree structure pattern by abstracting specific tree structure data by parsing a specific sentence in the data store including a specific word among the plurality of sentences, by use of a specific word group including the specific word, extraction processing of extracting, from the specific tree structure data, a word contained in a word or in a phrase co-occurring with the specific word group in the specific tree structure pattern acquired in the acquisition processing, and a second update processing of updating the data store by associating the word extracted in the extraction processing with the specific sentence, and wherein in the first update processing, when the update request related to a specific tree structure pattern is a request for addition of the specific tree structure pattern, the processor registers the specific tree structure pattern with the rule database, in the extraction processing, the processor extracts another word contained in the word or in the phrase co-occurring with the specific word group .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        12/17/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156